Citation Nr: 1014110	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On March 8, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for service 
connection for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
service connection for headaches have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a rating decision dated in August 2006 the RO denied the 
Veteran's claim for service connection for headaches, which 
the Veteran appealed.  Pursuant to the Veteran's request a 
Board hearing was scheduled.  However, on March 8, 2010, 
prior to a promulgation of a decision in the appeal, the 
Veteran's representative submitted the following signed 
writing:

Veteran has BVA video hearing at 12:00 
p.m. on March 9, 2010.  Veteran called 
this morning to request that his appeal 
is withdrawn.

This writing clearly evinces the Veteran's desire to 
discontinue his appeal for service connection for headaches 
(the only claim on appeal).  There consequently remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed.  38 
U.S.C.A. § 7105.


ORDER

The appeal concerning entitlement to service connection for 
headaches is dismissed.




____________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


